18 So. 3d 1265 (2009)
Charles E. RAWLS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-5137.
District Court of Appeal of Florida, Second District.
October 16, 2009.
James Marion Moorman, Public Defender, and Kevin Briggs, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
KHOUZAM, Judge.
Charles E. Rawls raises two points on appeal, only one of which merits discussion. Rawls correctly asserts that the written judgment erroneously reflects that he was convicted of two first-degree felonies rather than two second-degree felonies. The State concedes error. Accordingly, we affirm Rawls' convictions and sentences for two counts of robbery but remand this case to the trial court for the correction of the scrivener's error.
Affirmed and remanded.
ALTENBERND and FULMER, JJ., Concur.